Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146675 & (21)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 146675
                                                                    COA: 312171
                                                                    Kent CC: 11-006928-FH
  JAMES MICHAEL DeWEESE,
           Defendant-Appellant.

  _________________________________________/

         By order of May 28, 2013, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 17, 2012 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Kent Circuit Court for the appointment of substitute
  appellate counsel. The defendant is entitled to appointed appellate counsel in his
  application to the Court of Appeals. Halbert v Michigan, 545 US 605, 610 (2005). The
  record shows that initially appointed appellate counsel moved to withdraw because of a
  breakdown of the attorney-client relationship. The record does not show that counsel
  determined or advised the court that there was no non-frivolous issue to raise on appeal,
  and counsel’s motion did not comply with Halbert, 545 US 605, 623 (2005), citing
  Anders v California, 386 US 738, 744 (1967); MCR 7.211(C)(5); or AO 2004-6,
  Standard 5. Under the circumstances of this case, the circuit court erred in granting the
  motion to withdraw without appointing substitute appellate counsel. On remand, newly
  appointed appellate counsel may file an application for leave to appeal to the Court of
  Appeals within 6 months of the date of the circuit court’s order appointing counsel, as, at
  the time the defendant was sentenced, he was entitled to file an application within 6
  months of sentencing. See MCR 7.205(F)(3).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2013
         p0911
                                                                               Clerk